Citation Nr: 0624769	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for type 2 diabetes 
mellitus.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from September 1966 to June 
1974, and March 1980 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran 
was in Vietnam during the Vietnam conflict.

2.  The veteran withdrew his appeal for an increased rating 
for hypertension at a
June 2006 Travel Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes 
mellitus have been met.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of increased rating 
for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties of notification and assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  

Diabetes Mellitus

The evidence of record indicates that the veteran has been 
diagnosed with diabetes.  

VA regulations provide presumptive service connection for 
diabetes for veterans exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.309(e).  The regulations also provide a presumption that 
veterans who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, were exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6).  

The veteran's DD-214 and additional personnel records 
indicate the veteran served in the Air Force from September 
1966 to June 1974 as a supply system specialist and inventory 
management specialist, with 2 months foreign and/or sea 
service between June 1970 and June 1974.  The veteran has 
testified that he was part of a group responsible for 
recovering aircraft all over the South Pacific (he was a 
"supply man," a position corroborated by his DD-214), and 
he was required to occasionally accompany the group to 
recovery sites, including Vietnam.  

The veteran has maintained a consistent story as to his visit 
to Vietnam and other South Pacific countries while in 
service, and the Board finds him credible.  Based on the DD-
214's notation of 2 months foreign or sea service, the 
finding of credibility, and the Air Force's common practice 
of not issuing TAD orders for the trips asserted by the 
veteran, the Board finds the evidence, at worst, in equipoise 
as to whether the veteran was in Vietnam.  In such cases, the 
benefit of doubt goes to the veteran; consequently, service 
connection for diabetes is warranted.  

Hypertension

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).

At his June 2006 Travel Board hearing, the veteran withdrew 
his appeal of the issue of entitlement to an increased rating 
for hypertension.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  


ORDER

Service connection for type 2 diabetes mellitus is granted.

The issue of entitlement to an increased rating for 
hypertension is dismissed.  







________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


